Citation Nr: 1820395	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  16-34 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 40 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 1962 to July 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that increased the rating for bilateral hearing loss to 40 percent.  The Veteran seeks an even higher rating.  

In November 2017, the Veteran testified at a Board hearing via videoconference.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the November 2017 hearing, the Veteran and his spouse testified that his hearing loss had worsened since the last VA examination in August 2014, citing to a March 2015 VA treatment record that showed speech audiometry of 28 percent in the right ear and 72 percent in the left ear.  At the time of the August 2014 VA examination, speech recognition scores were 50 percent in the right ear and 80 percent in the left ear.  Thus, the AOJ should afford the Veteran a new examination to determine the current severity of his bilateral hearing loss.

Prior to the examination, the AOJ should obtain any outstanding medical records.  The record contains VA treatment records through October 2015.  Thus, the AOJ should obtain any treatment records since that time.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any VA treatment records since October 2015.

2. Then, schedule the Veteran for a VA examination to determine the current severity of his bilateral hearing loss.  The examiner should review the claims file and note that review in the report.  The examiner should ensure that all indicated tests and studies are conducted.  The examiner should set forth all objective findings, particularly the current severity of symptoms.  The examiner should provide a complete rationale for all conclusions.

3. Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
KELLI A. KORDICH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

